Title: Thomas Jefferson to Henry Dearborn, 14 August 1811
From: Jefferson, Thomas
To: Dearborn, Henry


          
                  Dear General and friend 
                   
                     Poplar Forest 
                     Aug. 14. 11.
           
		  I write from a place which I visit occasionally, near the New London of this state, 90. miles from Monticello, and where I have not the means of examining whether I have let pass the annual period pass over of saying ‘all’s well’ and ‘how d’ye do’? your letter ofcame in due time.
			 
			 
		   I had learned by the newspapers the
			 afflicting event it announced, had felt it as your friend, and as the friend of the inestimable character which had left us. but I said nothing, and I say nothing; well knowing that condolances
			 renew
			 the grief they would assuage, & that time and silence are the only medecines for that affliction.
          
          I am happy to learn that your own health is good, and I hope it will long continue so. the friends we left behind us have fallen out by the way. I sincerely lament it, because I sincerely esteem them all, & because it multiplies schisms where harmony is safety. as far as I have been able to judge however, it has made no sensible impression against the government. those who were murmuring before are a little louder now; but the mass of our citizens is firm and unshaken. it furnishes, as an incident, another proof that they are perfectly equal to the purposes of self-government, and that we have nothing to fear for it’s stability. the spirit indeed which manifests itself among the tories of your quarter, altho’ I believe there is a majority there sufficient to keep it down in peaceable times, leaves me not without some disquietude. should the determination of England, now formally expressed, to take possession of the ocean, & to suffer no commerce on it but thro’ her ports, force a war upon us, I foresee a possibility of a separate treaty between her
			 & your Essex men, on the principles of neutrality & commerce.PinkPickering here, & his nephew Williams there, can easily negotiate this.
			 such a lure to the quietists in our ranks with you might recruit theirs to a majority. yet, excluded as they would be, from intercourse with the rest of the union and of Europe, I scarcely see the gain they would propose to themselves, even for the moment. the defection would certainly disconcert the other states, but it could not ultimately endanger their safety.
			 they are adequate in all points to a defensive war. however I hope your majority, with the aid it is entitled to, will save us from this trial, to which I think it possible we are advancing.
			 the death of George may come to our relief; but I fear the dominion of the sea is the insanity of the nation itself also.
                  perhaps, if some stroke of fortune were to rid us at the same time from the Mammoth of the land as well as the Leviathan of the ocean, the people of England might lose their fears, & recover their sober senses again.tell
			 my own old friend, Governor Gerry that I give him glory for the rasping with which he rubbed down his herd of traitors. let them have justice, and
			 protection against personal  violence, but no favor. powers & preeminences conferred on them are daggers put into the hands of assassins, to be plunged into our own bosoms in the moment the thrust can go home to the heart. moderation can never reclaim them. they deem
			 it timidity, & despise without fearing the tameness from which it flows. backed by England, they never lose the hope that their day is to come, when the terrorism of their earlier power is to be merged in the more gratifying “system of deportation & the guillotine.” being now hors de combat myself, I resign to others these cares.
                  
                  a long attack of rheumatism has greatly
                  
                  
                  
                  
                  
                  
                   enfeebled me, & warns me that they will not very long be within my ken. but you may have to meet the trial, & in the focus of it’s fury. God send you a safe deliverance, a happy issue out of all
			 afflictions, personal
			 & public, with long life, long health, & friends as sincerely attached as
          yours affectionately
                  Th: Jefferson
        